Case: 18-40131      Document: 00514623251         Page: 1    Date Filed: 08/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-40131                            August 30, 2018
                                  c/w No. 18-40133
                                 Conference Calendar                         Lyle W. Cayce
                                                                                  Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR HUGO CASTILLO-GONZALEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:16-CR-141-1
                            USDC No. 1:17-CR-490-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Victor Hugo
Castillo-Gonzalez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Castillo-Gonzalez has filed a response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40131    Document: 00514623251     Page: 2   Date Filed: 08/30/2018


                                 No. 18-40131
                               c/w No. 18-41033

The record is not sufficiently developed to allow us to make a fair evaluation of
Castillo-Gonzalez’s claim of ineffective assistance of counsel; we therefore
decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the records
reflected therein, as well as Castillo-Gonzalez’s response. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




                                       2